*328ON MOTION FOR REHEARING
In our original opinion we held any error in overruling Porch’s First Amended Motion to Quash Indictment was waived by Porch’s failure to obtain a ruling on the motion by the district court. In his motion for rehearing Porch correctly points out that he did obtain a ruling on his motion and that ruling was filed in this Court through a supplemental transcript. We will address the merits of Porch’s point of error concerning the overruling of his motion to quash and we will affirm the conviction.
The indictment, in alternative counts, charges Porch burglarized the homes of Paul Stephen Able and Alfred R. Rowe, III. The indictment charges Porch burglarized both homes by entering with the intent to commit theft and by entering and committing theft. Tex.Pen.Code Ann. § 30.02(a)(1) and (3) (1974). Porch’s motion to quash requests the indictment be quashed because the indictment fails to give notice of what property Porch allegedly stole when he burglarized these homes.
Our analysis of indictment-notice errors is controlled by Adams v. State, 707 S.W.2d 900 (Tex.Cr.App.1986).
“The important question is whether a defendant had notice adequate to prepare his defense. The first step in answering this question is to decide whether the charging instrument failed to convey some requisite item of ‘notice.’ If sufficient notice is given, this ends our inquiry. If not, the next step is to decide whether, in the context of the case, this had an impact on the defendant’s ability to prepare a defense, and, finally, how great an impact.”
Id. at 903.
In answering the first question, Porch relies on the Court of Criminal Appeals’ holding that in prosecutions for burglary alleging attempted theft or theft, § 30.02(a)(3), the State must, upon timely filed written motion, provide a description of the property allegedly stolen or attempted to be stolen. DeVaughn v. State, 749 S.W.2d 62, 71 (Tex.Cr.App.1988). The De-Vaughn decision stressed that alleging theft or attempted theft supplanted the need to charge a requisite mental state and, consequently, describing the property stolen or attempted to be stolen was necessary. Id. By implication, and practicality, if it is alleged the accused intended to commit theft, § 30.02(a)(1) and (2), no description of the property intended to be stolen is necessary. Id.; see Ortega v. State 668 S.W.2d 701 (Tex.Cr.App.1983).
The record shows that Porch pleaded guilty generally to that part of the indictment charging the Rowe burglary. As stated above, the indictment charges Porch burglarized the Rowe home by entering with the intent to commit theft and by entering and committing theft. Because Porch pleaded guilty to entering the Rowe home with the intent to commit theft, he was not entitled to notice under DeVaughn and our inquiry under Adams is ended.
Assuming, however, that Porch was entitled to notice under DeVaughn, we must determine whether the deprivation of such notice hindered Porch’s ability to prepare a defense, and if so, to what extent. Porch has not attempted to show this Court how his ability to prepare a defense was affected by the State’s failure to describe the property allegedly stolen during the Rowe burglary. Our ability to determine such impact is hampered by the fact that Porch pleaded guilty and did not defend on the merits. The record does reveal, however, that Porch’s chief “defenses” were a motion to dismiss for lack of a speedy trial and a motion to suppress.
The motion to suppress focused on a credit card in the name of Alfred R. Rowe, III. It appears that Porch desired the credit card be suppressed so the State would not be able to corroborate the testimony of the accomplice witness — Jill Morgan Ding-er. Porch was arrested in possession of other stolen property, but we do not know whether this property was connected with the Rowe burglary. Porch’s motions for discovery and inspection of all tangible items seized from him at any time, and for identification and examination of seized evi*329dence including but not limited to the credit card, were granted. Consequently, Porch should have been aware of the property that could have been used to convict him and there is no evidence in the record suggesting any distinction in this property such that any election by the State to use one item or the other would have affected Porch’s ability to prepare a defense. We conclude Porch has failed to meet his burden of showing a notice defect and some consequential impact on his ability to prepare a defense. The point of error is overruled.
The judgment of conviction is affirmed.